Citation Nr: 1127447	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine (low back disability).

2.  Entitlement to an initial rating in excess of 10 percent for right foot drop, sciatica, and sciatic sensory radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

4.  Entitlement to an effective date earlier than December 30, 2005, for the grant of service connection for a low back disability.

5.  Entitlement to an effective date earlier than December 30, 2005, for the grant of service connection for right foot drop, sciatica, and sciatic sensory radiculopathy.




REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1975, and from November 1975 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for a low back disability with an initial evaluation of 20 percent, and granted service connection for a right foot drop, sciatica, and sciatic radiculopathy with an initial evaluation of 10 percent.  

The Veteran testified at an August 2006 hearing before a Decision Review Officer (DRO) at the Lincoln RO.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by severe pain, flexion to 40 degrees, and right sciatic sensory radiculopathy with right foot drop.

2.  The Veteran's low back disability has not been manifested by ankylosis, and has not resulted in incapacitating episodes of at least four weeks' duration in any 12-month period during the pendency of this claim. 

3.  The Veteran's right foot drop, sciatica, and sciatic sensory radiculopathy has been manifested by no more than mild incomplete paralysis. 

4.  An April 1993 rating decision denied service connection for a back injury; the Veteran was informed of the decision and his appellate rights in an April 1993 letter; he did not perfect his appeal, and the decision became final.

5.  The Veteran's petition to reopen his claim for a back disability was denied in an October 2002 rating decision; the Veteran was informed of the decision and his appellate rights in an October 2002 letter; he did not appeal, and the decision became final.  

6.  The February 2010 rating decision granted service connection for a low back disability and right foot drop, sciatica, and sciatic sensory radiculopathy, and assigned an effective date of December 30, 2005, the date of receipt of the Veteran's petition to reopen his claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for a rating in excess of 10 percent for right foot drop, sciatica, and sciatic sensory radiculopathy have not been met.  38 U.S.C.A. §§ 1155 and 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, and 4.124a, Diagnostic Code 8520 (2010). 

3.  An effective date earlier than December 30, 2005, may not be assigned for the grant of service connection for a low back disability.  38 U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105,3.400 (2010).

4.  An effective date earlier than December 30, 2005, may not be assigned for the grant of service connection for right foot drop, sciatica, and sciatic sensory radiculopathy.  38 U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105,3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

This appeal arises from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  This means that section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled. See id.  

Here, because the Veteran's claim of entitlement to service connection for a back disability has been granted, along with service connection for sciatic radiculopathy and right foot drop associated with the Veteran's back disability, further notice under the VCAA is not required and no prejudice exists.  See id.  However, the Board notes that all notice required under the VCAA was provided in letters dated in January 2006, March 2006, and June 2010, including with respect to establishing the degree of disability and the effective date of service connection.  Accordingly, the Board finds that further notice under the VCAA is not required and no prejudice exists.  See id.; see also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's Social Security Administration (SSA) records have also been obtained and associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present appeal.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c) (2010).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed in November 2009 assessing both the Veteran's low back disability and his associated right foot drop and sciatic sensory radiculopathy.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and considered the relevant medical history, thoroughly examined the Veteran, and described the Veteran's disabilities and resulting functional impairment in sufficient detail to enable the Board to make fully informed decisions on the evaluations of the disabilities at issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his low back disability and associated right sciatic radiculopathy and foot drop since he was last examined in November 2009.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

The Board notes that as this appeal arises from grants of service connection, VA must assess the level of disability from the date of initial application for service connection and determine whether the levels of disability warrant the assignment of different disability ratings at different times over the life of the claims, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A. Low Back

The Veteran's low back disability has been rated under Diagnostic Code (DC) 5237 for lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a (2010).  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Board now turns to a discussion of the relevant evidence of record.  A November 2002 VA treatment record reflects that the Veteran reported back pain, which about twice a week radiated to his right lower extremity and down the posterior aspect of the knee.  The Veteran described the back pain as a constant sharp pain primarily over the spine.  He stated that he could not lift a transmission from a car due to his back pain.  The Veteran had an "estimated" forward flexion of 30 degrees.  Unfortunately, because this range of motion was "estimated" and not measured with a goniometer, it cannot be relied on in evaluating the Veteran's back disability under the rating criteria.  See 38 C.F.R. § 4.46 (2010) (providing that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted by VA).  

An April 2003 VA treatment record reflects that the Veteran reported severe low back pain and stated that his range of motion was so restricted that he was unable to work anymore.  

A July 2003 SSA Disability Determination reflects that the Veteran had been awarded disability benefits for "disorders of the back."   

At the August 2006 DRO hearing, the Veteran stated that his back disability affected his ability to sleep.  He stated that his back pain was a 9 out of 10 in terms of severity.  

A September 2006 VA treatment record reflects that the Veteran was seen in the emergency room for severe back pain.  The Veteran reported that it took twenty minutes for him to get out of bed due to the pain.  The Veteran was prescribed pain medication and instructed to rest.  

An October 2009 VA treatment record reflects that the Veteran reported a three-day history of back pain.  On examination, the Veteran had "very limited" range of motion and pain on light palpation in the lower lumbar region.  He was prescribed pain medication and instructed to use heat and rest and then gentle stretching once the pain improved.  

At the November 2009 VA examination, the Veteran reported daily pain, stiffness, and loss of range of motion of the lumbosacral spine.  The Veteran also reported a history of spasms, fatigue, and weakness of the low back.  The pain was described as sharp, severe, and constant.  It radiated to the right leg and the radiating pain was described as "electrical."  The Veteran further reported weekly flare-ups of severe pain which lasted one to two days.  The flare-ups were alleviated by rest, heat, and medications.  The Veteran stated that during flare-ups the additional limitation of motion or other functional impairment was marked.  The Veteran also reported seven incapacitating episodes which lasted four to five days each time.  It was noted that the Veteran wore a back brace and that his ability to walk was limited to a quarter of a mile. 

On examination, the Veteran walked with an antalgic gait.  The Veteran did not have ankylosis of the thoracolumbar spine.  Objective abnormalities of the thoracic sacrospinalis consisted of spasms, guarding, pain with motion, and tenderness.  The Veteran did not have muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  On active range of motion testing, the Veteran had, in relevant part, flexion from 0 to 40 degrees.  The examiner noted objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  On straight leg raising, Lasegue's sign was positive on both sides, indicating the presence of sciatica.  See Dorland's Illustrated Medical Dictionary, 1737 (31st ed. 2007).  The examiner also reviewed an October 2009 X-ray report showing degenerative disc disease at L3-L4, L4-L5, and L5-S1, as well as lower thoracic spondylosis deformans.  The examiner diagnosed the Veteran with chronic lumbosacral strain, degenerative disc disease, intermittent right foot drop, sciatica and sciatic sensory radiculopathy.  In terms of the Veteran's occupational impairment, it was noted that the Veteran had retired in 2001 due to his back problems.  The Veteran's usual occupation had involved working with heavy equipment.  In this regard, the Board notes that a November 2002 VA treatment record shows that the Veteran worked as a "heavy-duty truck driver" in heavy construction.  In terms of the effects of the Veteran's back disability on his usual daily activities, the examiner found that it prevented the Veteran from exercising and participating in sports, imposed severe limitations on the Veteran's ability to do chores and engage in recreation, and had moderate effects on the Veteran's ability to shop, travel, bathe, dress, and groom.  

The evidence does not show that a higher rating is warranted under the General Rating Formula.  The Veteran's flexion exceeded 30 degrees at the November 2009 VA examination and there is no evidence demonstrating a greater limitation of motion.  The Board acknowledges that the October 2009 VA treatment record reflects that the Veteran had "very limited" range of motion of the low back.  However, because no measurements were used, a higher evaluation cannot be based on this finding under the General Rating Formula.  See 38 C.F.R. § 4.46 (2010).  Moreover, although the Veteran reported weekly flare-ups of back pain resulting in a further decrease in range of motion, the evidence of record does not show that a limitation of flexion to 30 degrees or less is a feature of the Veteran's overall level of disability as it normally manifests.  Indeed, there are no objective measurements of record showing flexion limited to 30 degrees or less.  The evidence also shows that the Veteran does not have ankylosis of the thoracolumbar spine, as reflected in the November 2009 VA examination report.  As noted above, the Veteran's pain and stiffness of the spine is already accounted for in assigning an evaluation for limited motion under the General Rating Formula.  See 38 C.F.R. § 4.71a (2010); 68 Fed. Reg. at 51,455.  Likewise, the Veteran's spasms and guarding of the spine do not warrant a rating in excess of 20 percent under the General Rating Formula because these symptoms are already compensated for in the criteria for a 20 percent rating when they result in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a (2010); see also Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  Indeed, the Veteran's spasms and guarding were not found to have such effects in the November 2009 VA examination report.  Thus, a rating in excess of 20 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a (2010).
 
The Board notes that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes pertaining to limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board acknowledges the functional limitations imposed by the Veteran's back disability.  However, the Board finds that these limitations are expected concomitants of the Veteran's painful and limited motion and weakness, which have already been compensated for by assigning a 20 percent rating under the General Rating Formula.  In this regard, the November 2009 VA examination report shows that the Veteran did not have additional limitation of motion on repeat testing.  Moreover, as noted above, pain, stiffness, and aching of the back are already taken into account in assigning an evaluation under the General Rating Formula.  See 38 C.F.R. § 4.71a (2010); 68 Fed. Reg. at 51,455.  Thus, because the Veteran's pain and functional limitations do not represent yet additional disability beyond the 20 percent rating already assigned, a higher rating is not warranted under sections 4.40 and 4.45.  See Deluca, 8 Vet. App. at 204-07.  

Note (1) of the General Rating Formula provides that any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a (2010).  In this case, the evidence of record shows that the Veteran has right foot drop, sciatica, and sciatic sensory radiculopathy associated with his back disability.  This is evaluated separately in the section below.  

The Board notes that the Veteran has also reported some radiating pain down his left lower extremity, as shown in the May 2003 VA treatment record.  Moreover, the November 2009 VA examination report reflects that the Veteran had mild loss of sensation in the left foot.  However, only a diagnosis with regard to the right lower extremity was rendered.  A January 2010 clarification of this report reflects that a review of the VA treatment records showed no diagnosis involving the left lower extremity associated with the Veteran's back disability, although bilateral leg symptoms were noted in earlier VA treatment records.  Because the Veteran has generally only mentioned right lower extremity symptoms, and because no diagnosis with respect to the left lower extremity has been made despite the Veteran's occasional reported symptoms of numbness and radiating pain in the left leg, the Board finds that associated neurologic abnormalities have not been established with respect to the left lower extremity.  No other neurologic abnormalities associated with the Veteran's back disability have been established.  Thus, further consideration of associated neurologic abnormalities is not warranted.

The Board notes that the Veteran has degenerative disc disease of the lumbosacral spine shown by X-ray studies.  Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a (2010).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, an evaluation of 20 percent has already been assigned under the General Rating Formula for limitation of motion of the lumbosacral spine.  Thus, a separate rating cannot be assigned under DC 5003 for arthritis of the spine as limitation of motion has already been compensated.  See id.  Moreover, to assign a separate rating under DC 5003 would result in compensating the Veteran twice for the same disability in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14 (2010).  The Board also notes that a rating in excess of 20 percent is not available under DC 5003.  See 38 C.F.R. § 4.71a (2010).

Because the Veteran has been diagnosed with degenerative disc disease of the spine, his disability of the low back may also be rated using the criteria for evaluating intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2010).  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a , DC 5243 (2010).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1) (2010).
Here, the VA treatment records show that the Veteran experienced incapacitating episodes in April 2003, September 2006, and October 2009, as discussed above.  However, the evidence of record does not show that the Veteran's incapacitating episodes had a total duration of at least four weeks during any twelve month period during the pendency of this claim.  See id.  Although the Veteran reported at the November 2009 VA examination that he experienced seven incapacitating episodes over the last twelve month period which lasted four to five days each time, there is no evidence of record showing that these episodes involved prescribed bed rest and treatment by a physician.  Thus, a rating in excess of 20 percent is not warranted under DC 5243.  Moreover, DC 5243 explicitly provides that a separate rating cannot be assigned under this diagnostic code when a rating has been assigned under the General Rating Formula.  See id.

The Board has considered the Veteran's lay belief that his back disability is more disabling than contemplated by the current evaluation.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his spine disability.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to administer the appropriate tests for a determination as to the degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the findings as noted in the November 2009 VA examination report and the VA treatment records.  

In sum, there is no evidence showing that the Veteran is entitled to a rating in excess of 20 percent for his low back disability at any point during the pendency of this appeal.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board notes that the evaluation of the Veteran's low back disability includes the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2010).  In this regard, the evidence of record shows that the Veteran has established entitlement to Social Security disability benefits for his back disability.  Moreover, the November 2009 VA examination report reflects that the Veteran retired in 2001 due to back problems.  Thus, the record raises the issue of TDIU.  See Rice, 22 Vet. App. at 453.  The issue of entitlement to TDIU is addressed below in the REMAND portion of this opinion. 

The Board has also considered whether the evaluation of the Veteran's back disability should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected low back disability is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The Board acknowledges the fact that the Veteran retired in 2001 due to back problems.  However, the Veteran's usual occupation involved working with heavy equipment as a truck driver in heavy construction, which suggests that the Veteran had to perform strenuous physical labor.  The rating schedule contemplates that a disability might limit a claimant's ability to work in certain capacities, such as those involving heavy physical labor; nevertheless, the schedule is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996); Thun, 22 Vet. App. at 116; 38 C.F.R. § 4.1 (2010).  Thus, the fact that circumstances specific to a particular veteran may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  In this case, the Board finds that there is no evidence indicating that the Veteran's low back disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2010).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent for the Veteran's low back disability is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


B. Right Foot Drop, Sciatica, and Sciatic Sensory Radiculopathy 

The Veteran's right foot drop, sciatica, and sciatic sensory radiculopathy (hereinafter sciatica) has been rated under DC 8520 for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note preceding Diagnostic Codes 8510 to 8530 (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Here, in a May 2003 VA treatment record, the Veteran reported pain radiating down the right leg with some weakness in the right leg.  

A June 2007 VA treatment record reflects that the Veteran reported right buttock and leg pain which travelled down the lateral aspect of his calf to the lateral ankle.  The Veteran stated that his leg had given out four to five times "over the years."  On examination, it was noted that the Veteran had right foot drop with heel walking.  The Veteran was diagnosed with right foot drop and radicular pain involving the L-5 nerve root.  

A September 2007 VA treatment record reflects that the Veteran had a one-year history of weakness of the right foot.  He denied pain or numbness in the leg.  The Veteran also reported having restless leg syndrome.  On examination, the Veteran's strength was found to be full with the exception of some give-way strength at the right ankle including the dorsiflexion, plantarflexor, and inverter.  The treating physician concluded that overall there was some intermittent mild weakness in the ankle.  It was also noted that sensation was diminished to sharp stimulation to the distal right leg.  Percussion of the peroneal nerve over the lateral aspect of the right knee caused parasthesias to radiate distally toward the ankle.  

A November 2007 EMG study showed a chronic L4-5 radiculopathy with no evidence of peroneal neuropathy.  The right sural nerve was also within normal limits. 

A January 2008 VA treatment record reflects that the Veteran had only a trace amount of weakness in the right foot.  He also reported intermittent periods of severe pain radiating across his right buttock into the right posterior thigh, calf, and into the middle toes on his right foot.  He did not have any new numbness, tingling, or weakness.  On examination, the Veteran was found to have excellent strength throughout the lower extremities except when tiptoe standing, which showed a mild weakness in right plantar flexion.  The Veteran had a non-antalgic gait without any significant difficulty walking.  

In the November 2009 VA examination, the examiner noted that the Veteran's right foot drop had not progressed.  The Veteran reported radiation of pain to the right leg which he described as an "electrical" feeling.  On examination, with regard to motor movement, the Veteran had normal right knee flexion, right ankle dorsiflexion and plantar flexion against full resistance.  He had slightly diminished extension of the great toe of the right foot.  The examiner found that the Veteran had a mild right foot drop.  The Veteran's muscle tone was normal and there was no evidence of atrophy.  With regard to sensation, the Veteran had impaired sensation of the right lower extremity to vibration, pinprick, and position sense, and no sensation to light touch.  The Veteran was found to have a significant loss of sensation in the right foot.  A reflex examination showed a hypoactive right knee and ankle jerk and normal right plantar flexion.  The Veteran was diagnosed with intermittent right foot drop and sciatic sensory radiculopathy.  

Based on the foregoing evidence, the Board finds that a rating in excess of 10 percent is not warranted under DC 8520.  The Veteran's right foot drop and ankle weakness has consistently been described as intermittent and mild, as shown in the September 2007 and January 2008 VA treatment records and the November 2009 VA examination report.  The Board also notes that the evidence of record, including the November 2009 VA examination report, shows normal range of motion of the right foot and leg.  Although the Veteran has been found to have "significant" loss of sensation of the right foot, the Board finds that this alone does not warrant a higher rating absent evidence of any resulting functional impairment.  See 38 C.F.R. § 4.124a, Note preceding DC's 8510 to 8530 (2010).  

The Board has considered the Veteran's lay belief that his right foot drop and sciatic is worse than mild.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true extent of the Veteran's right lower extremity impairment based on objective data coupled with his lay complaints.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to administer the appropriate tests for a determination as to the degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the November 2009 VA examination report and the VA treatment records showing that the Veteran's sciatica and right foot drop are only mild in nature.  

Accordingly, a rating in excess of 10 percent is not warranted under DC 8520.  See 38 C.F.R. § 4.124a.  As there is no indication of other nerve impairment or symptoms not accounted for by DC 8520, the Board finds that other diagnostic codes are not for application.  See id.

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent for his right foot drop and sciatica at any point during the pendency of this appeal.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The issue of entitlement to TDIU is addressed separately in the REMAND portion of this opinion.  See Rice, 22 Vet. App. at 453.  

The Board has also considered whether the evaluation of the Veteran's disability should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right foot drop and sciatica is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, there is no evidence indicating that the Veteran's right foot drop and sciatic radiculopathy present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2010).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for the Veteran's right foot drop, sciatica, and sciatic sensory radiculopathy is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (West 2002); Gilbert, 1 Vet. App. at 55. 

III. Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than December 30, 2005 for the grant of service connection for a low back disability and right foot drop, sciatica, and sciatic sensory radiculopathy.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a)(West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of new claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(q)(2) (2010).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) (2010).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.302, 20.1103 (2010).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  There are only two exceptions to the rule of finality of VA decisions, namely challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE may result in the assignment of an earlier effective date for the veteran's awards.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law).  

In an April 1993 rating decision, the RO denied service connection for a back disability.  He was informed of the decision and his appellate rights in an April 1993 letter.  The Veteran submitted a timely notice of disagreement with this decision in January 1994.  However, he did not perfect his appeal with the submission of a substantive appeal following issuance of a February 2004 statement of the case (SOC) affirming the denial.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  Thus, the April 1993 decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991).   

In October 2001, the Veteran filed a petition to reopen his service connection claim for a back disability.  The petition to reopen was denied in an October 2002 rating decision because the Veteran had not submitted any new and material evidence.  The Veteran was informed of the decision and his appellate rights in an October 2002 letter.  He did not appeal and consequently the decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Thus, the April 1993 decision became final.  

As both the April 1993 and October 2002 rating decisions are final, the effective date for the reopened claim of service connection for the Veteran's back disability is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2010).  

On December 30, 2005, VA received the Veteran's petition to reopen his service connection claim for a back disability.  The Veteran's claim was reopened and granted in a February 2010 rating decision, which assigned an effective date of December 30, 2005, the date of the Veteran's reopened claim.  Service connection for right foot drop with sciatica and sciatic sensory radiculopathy, which was found to be associated with the Veteran's back disability, was also granted in the February 2010 rating decision with an effective date of December 30, 2005.  

The Board finds that the December 30, 2005, effective date was proper for both disabilities.  See id.  There is no indication that VA received a petition to reopen the Veteran's claim for a back disability prior to December 30, 2005 and subsequent to the October 2002 rating decision.  Applying the relevant regulations, the effective date for service connection can be no earlier than the date of the claim to reopen.  See 38 C.F.R. § 3.400 (2010).  Service connection for right foot drop and right sciatic radiculopathy was granted of the RO's own accord as this disability was found to be a neurologic abnormality secondary to the Veteran's back disability.  As the Veteran himself had not filed a claim for this disability, and the Veteran's petition to reopen his claim for a back disability was dated December 30, 2005, the granting of which led in turn to establishing service connection for right foot drop and sciatica, an earlier effective date is not warranted.  Rather, the December 30, 2005, effective date was proper for both the Veteran's back disability and his associated right foot drop and sciatic sensory radiculopathy of the right lower extremity.  See id.

The Board notes that the grant of service connection for a back disability was not based on newly associated service department records.  Thus, retroactive benefits under 38 C.F.R. § 3.156(c) are not warranted. 

The Veteran has not argued that there was clear and unmistakable error in the April 1993 or October 2002 rating decisions, and has not otherwise advanced specific contentions in support of his appeal of the effective dates assigned.  
Accordingly, the Board finds that the December 30, 2005, effective dates for the grant of service connection for a low back disability and right foot drop, sciatica and sciatic sensory radiculopathy were proper as a matter of law.  As the law and not the facts are dispositive, the benefit-of-the-doubt rule does not apply, and entitlement to earlier effective dates must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102; 3.400(q)(2) (2010).  


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine is denied. 

Entitlement to an initial rating in excess of 10 percent for right foot drop, sciatica, and sciatic sensory radiculopathy is denied. 

Entitlement to an effective date earlier than December 30, 2005, for the grant of service connection for a low back disability is denied. 

Entitlement to an effective date earlier than December 30, 2005, for the grant of service connection for right foot drop, sciatica, and sciatic sensory radiculopathy is denied. 


REMAND

The Board finds that because the issue of entitlement to TDIU has been raised by the Veteran's appeal of the evaluation of his back disability, remand is warranted so that the RO can consider this issue in the first instance.  

As discussed above, an April 2003 VA treatment record reflects that the Veteran stated that he was no longer able to work due to his low back disability.  A July 2003 SSA Disability Determination reflects that the Veteran had been awarded disability benefits for "disorders of the back."  Moreover, the November 2009 VA examination report reflects that the Veteran had retired from his job in 2001 due to his back disability.  Accordingly, the issue of a TDIU has been raised by the evidence of record in this case and must be considered in evaluating the Veteran's low back disability.  See Rice, 22 Vet. App. at 453.  The Board may not adjudicate this issue in the first instance.  See VAOPGCPREC 6-96 (August 16, 1996); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

On remand, the agency of original jurisdiction (AOJ) should conduct all appropriate development.  In this regard, the Veteran should be sent a VCAA-compliant notice letter informing him of the requirements for establishing entitlement to TDIU.  The Veteran's outstanding VA treatment records from 2009 to the present should also be obtained and associated with the final.  Finally, the Veteran should be scheduled for a VA examination to assess the impact of all of his service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a VCAA notice letter informing him of the requirements for establishing entitlement to TDIU.  The letter should comply with all current, controlling legal guidance with regard to VCAA notification, including the allocation of responsibility between VA and the claimant in obtaining evidence on his behalf. 

2. The Veteran's recent outstanding VA treatment records from 2009 to the present should be obtained and associated with the claims file.  All efforts to obtain these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

3. The Veteran should be scheduled for a VA examination to determine whether his service-connected back disability with right foot drop and sciatic radiculopathy, alone or in conjunction with the Veteran's other service-connected disabilities, renders him unemployable.  The Veteran's claims folder must be available to the examiner for review, including a copy of this REMAND.  

The Veteran should be thoroughly examined and all indicated tests and studies should be conducted.  The examiner must provide a complete rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to work and, in particular, should assess whether the Veteran's service-connected disabilities together render the Veteran incapable of carrying on employment.  In formulating the opinion, the examiner should disregard both the age and the nonservice-connected disabilities of the Veteran.  The examiner should also take into account the Veteran's education and work history in discussing his employability. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should adjudicate the issue of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


